DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (US 2018/0372121) in view of Applicant’s Admitted Prior Art (Paragraphs [0002-0003] of the originally filed Specification) and Astor (US 5,779,406).
As to claim 1, Higuchi teaches a casing that includes a casing body (casing unit 10) which is formed in a tubular shape  that is centered on and extends along an axis (Higuchi [0038]: “The casing 10a is formed such that the central axis thereof matches the axis P of the rotor main body 20.”), and a suction nozzle (suction nozzle 18) and a discharge nozzle (ejection nozzle 19) which protrude from the casing body toward an outer side in a radial direction of the casing body about the axis as a reference and communicate with an inside of the casing body (as illustrated).
Higuchi does not teach the claimed method. However, Applicant admits a turning process for forming turbine casings is known in the art. AAPA teaches: the method comprising: a step of preparing a casing forming member that includes a casing body forming portion which is formed in a tubular shape and a protruding portion forming portion which protrudes from the casing body forming portion toward the outer side in the radial direction (the forming portions are interpreted as the body portion of the casing which will have material removed from it during a turning process. AAPA teaches a body portion of the casing is placed on a table and subject to turning, which removes material.); a step of placing the casing forming member on a table which is rotatable about a table axis which extends in a vertical direction (“In the turning processing, a table on which a workpiece is placed, which is the body portion of the casing formed in a tubular shape in advance, is rotated at high speed around a vertical axis.”) and disposing a tool on an inner side of the casing forming member in the radial direction (“In this state, a tool is inserted into the workpiece formed in a tubular shape on an inner side in the radial direction, and a distal end of the tool is pressed against an inner circumferential surface of the workpiece.”); and a step of forming the casing by performing cutting an inner circumferential surface of the casing forming member with the tool while rotating the table about the table axis (“As a result, the inner circumferential surface of the workpiece which rotates around the vertical axis is moved relative to the distal end of the tool, and the inner circumferential surface of the workpiece is subjected to cutting.”). 
Higuchi in view of AAPA does not teach the tool is rotatable about a tool axis nor rotating the tool about the tool axis while the table and casing forming member are rotating. 
However, in the field of turning compressor components, and specifically compressor components which are non-radially symmetrical, it was known at the time the invention was effectively filed to turn both the casing body portion and the tool which acts upon it’s inner surface at the same time.
See Astor which teaches a milling tool is inserted into a vertically oriented casing body located on a table. Astor Col 4 lines 25+: “As shown in FIG. 3, the casing 100 is secured to a rotatable table 122 that can rotate the casing 100 about the longitudinal axis 102.” Moreover, Col 5 lines 29-31: “The ram attachment 136 is operably secured to the ram 134 through the spindle 154 such that operation of the ram serves to rotate the milling tool 138 about the axis 150.” Moreover, Col 8 lines 31-39: “To form the second portion 172 of the annular nonuniform groove, the shell milling tool 180 is positioned within the first portion 164 at a desired depth of cut and the shell milling tool 180 is rotated about the longitudinal axis 150. Then the casing 100 is rotated about the longitudinal axis 102 such that the bore wall 104 is rotated into the shell milling tool 180 at a desired feed rate to remove a portion of the material between the first intermediate point 166 and the second intermediate point 178.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a step of rotating a tool during the rotation of a table in a casing turning step. Such a person would have been motivated to do so in order to more accurately machine the casing inner surface as described by Astor.
As to claim 2, Higuchi in view of AAPA and Astor teaches the manufacturing method of a casing according to claim 1, but does not teach a rotation speed of the table about the table axis is lower than a rotation speed of the tool about the tool axis. Rather, Astor teaches the milling tool 168 can be “any milling too, including a drill” (Col 5 lines 61-62) and teaches at Col 8 lines 36-37 the bore wall 104 is rotated at “a desired feed rate.” Examiner takes Official Notice that drills operate on the order of 500 rpm while CNC tables for large metal components operate on the order of 1 rpm. A person having ordinary skill in the art at the time the invention was effectively filed would have understood that the rotation of the table should be slow enough to be regularly stopped and started with great precision in order to account for the desired tool paths as shown in Fig 9. Conversely, the rotational speed of the drill should be high in order to adequately remove material during a given pass. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the rotation speed of the table to be lower than the rotation speed of the tool, according to the speed and feed rates of the tools mentioned by Astor.
As to claim 3, Higuchi in view of AAPA and Astor teaches the manufacturing method of a casing according to claim 1, wherein the tool axis of the tool (axis 150 as shown in Fig 9) extends to intersect with the table axis (axis 102 as shown in Fig 14).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of AAPA and Astor as applied to claim 1 above, and further in view of Kuehnle (US 4,028,992).
As to claim 4, Higuchi in view of AAPA and Astor teaches the manufacturing method of a casing according to claim 1, but does not teach the tool axis of the tool extends in parallel with the table axis. Rather, as shown by Astor, the tool axis 150 is perpendicular to the table axis 102. Astor teaches varying ways in which the milling tools may approach the radial surface of the casing, all of the ways consist of  tool and table axes being perpendicular. However, in the field of milling interior surfaces of large metal components, it was known at the time the invention was effectively filed to provide a tool with any reasonable tool axis as compared to the table axis of the component. See Kuehnle which teaches a method of making races on the interior surface of a cylindrical metal component. Kuehnle teaches a cutting tool 48 can rotate along axis B which is perpendicular to axis A. Kuehnle [Abstract]: “The double rotation maintains the tool at a uniform attack angle relative to the work-piece.” Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the tool axis 150 at any reasonable angle, including parallel to the table axis because such an artisan would have recognized the benefits of providing a uniform angle of attack of any inner surface of the casing during milling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        21 October 2022